FILED
                             NOT FOR PUBLICATION                            OCT 13 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MALIK ALI MUHAMMAD,                              No. 10-16140

               Plaintiff - Appellant,            D.C. No. 3:08-cv-03209-JSW

  v.
                                                 MEMORANDUM *
J. RUBIA, Captain; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       California state prisoner Malik Ali Muhammad appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

federal and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal for failure to state a claim under 28 U.S.C. § 1915A,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and may affirm on any

ground supported by the record, Johnson v. Riverside Healthcare Sys., 534 F.3d
1116, 1121 (9th Cir. 2008). We affirm.

      The district court properly dismissed Muhammad’s due process claim

because he received all of the process that he was due related to an allegedly false

rules violation report, including written notice of the charges and a disciplinary

hearing at which he was found not guilty of the violation. See Wolff v. McDonnell,

418 U.S. 539, 563-64 (1974) (procedural due process claim requires showing a

denial or a lack of advance written notice and an opportunity to be heard).

      Dismissal of Muhammad’s access-to-courts claim was proper because

prisoners are not entitled to access the courts to file civil lawsuits against private

parties. See Cornett v. Donovan, 51 F.3d 894, 898 (9th Cir. 1995) (prisoner’s right

of access to courts is limited to filing a habeas petition or a civil rights complaint).

      Dismissal of Muhammad’s equal protection claim was proper because he

failed to allege that issuance of the rules violation report constituted intentional

discrimination against him due to his membership in a suspect class, violated a

fundamental right, or was otherwise irrational. See Rodriguez v. Cook, 169 F.3d
1176, 1179-81 (9th Cir. 1999) (for equal protection claim, challenged conduct or




                                            2                                     10-16140
legislation must discriminate against a suspect class, infringe upon a fundamental

right, or fail to satisfy a rational basis test).

       Dismissal of Muhammad’s federal claims without leave to amend was

proper because the defects in each are incurable. See Franklin v. Murphy, 745 F.2d
1221, 1228 n.9 (9th Cir. 1984).

       The district court properly dismissed Muhammad’s state law claims without

prejudice after declining to exercise supplemental jurisdiction over them. See 28

U.S.C. § 1367(c)(3).

       Muhammad’s remaining contentions are unpersuasive.

       AFFIRMED.




                                               3                              10-16140